Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 10 May 2021 has been approved.

Allowable Subject Matter
Claims 51-56, 60-68 & 70 are allowed.
	Regarding claim 51, with reference to, e.g., Figs.3&5-6, the prior art of record does not teach the claimed electric machine comprising, inter alia, “a plurality of rotor flux restrictors [206] being formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to one of the opposed ends of the rotor posts [205], wherein the flux restrictors comprise a plurality of inner flux restrictors lying radially inward from the rotor posts and radially outward from the inner thrust bearing [301] and further comprises a plurality of outer flux restrictors lying radially outward from the rotor posts and radially inward from the outer thrust bearings [302].”
		
    PNG
    media_image1.png
    388
    610
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832